Citation Nr: 0933345	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-12 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder rated as 20 percent disabling prior to December 1, 
2008, and 10 percent disabling after December 1, 2008.

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

A review of the record on appeal shows that the Veteran, in 
April 2007, requested a hearing before a Veterans' Law Judge 
traveling to the RO.  However, in April 2009, he withdrew 
that request.  Therefore, the Board's adjudication of the 
current appeal may go forward without scheduling such a 
hearing.

Next, the Board notes that the Veteran's appeal initially 
included a claim for a total rating based on individual 
unemployability (TDIU).  However, in a February 2009 rating 
decision, the RO granted the TDIU.  Therefore, this issue is 
no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award 
of service connection for a particular disability constitutes 
a full award of benefits on the appeal initiated by the 
Veteran's notice of disagreement on such issue).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

Initially, the Board notes that under 38 U.S.C.A. § 5102 
(West 2002) VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2002), 
VA has a duty to notify the claimant of the information and 
evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability; the degree of disability, 
and the effective date of any disability benefits.  The 
appellant must also be notified of what specific evidence he 
is to provide and what evidence VA will attempt to obtain.  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A (West 2002). 

With respect to increased rating claims like those currently 
on appeal, the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), has held VA's duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim includes the following: (1) notification that the 
claimant must provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) at least 
general notice of any specific measurement or testing 
requirements needed for an increased rating if the Diagnostic 
Code contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

However, a review of the record on appeal fails to reveal 
that VA has provides the Veteran with 38 U.S.C.A. § 5103(a) 
notice in accordance with the Court's holding in Vazquez-
Flores.  Therefore, a remand to do so is required.  

While the appeal is in remand status, the Board finds that 
the Veteran should also be provided with new VA examinations 
to ascertain the current severity of his service connected 
disabilities since his last VA examination is know several 
years old.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.326 (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment).

In readjudicating the Veteran's claims for increased rating 
for the bilateral knee disabilities, the RO should not only 
consider his painful motion but should also consider whether, 
as to each knee, he is entitled to separate ratings for 
instability and arthritis as well as for lost flexion and 
extension.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(holding that evaluation of musculoskeletal disorders rated 
on the basis of limitation of motion requires consideration 
of functional losses due to pain); Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (holding that, while evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided, it is possible for a Veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting different disability ratings); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998) (holding that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both limitation of motion due to arthritis and 
instability, provided that the degree of disability is 
compensable under each set of criteria); VAOPGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004) (holding that separate ratings may 
be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria).

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The RO/AMC should provide the Veteran 
with 38 U.S.C.A. § 5103(a) notice in 
accordance with the Court's holding in 
Vazquez-Flores; 38 U.S.C.A. §§ 5103, 
5103A (West 2002); and 38 C.F.R. § 3.159 
(2008). 

2.  The AMC/RO should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination of the low back 
and knees.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, electromyography (EMG), and nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  In accordance with 
the AMIE worksheet for rating low back 
disorders as well as knee instability and 
arthritis, the examiner is to thereafter 
provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of his low back 
and knee disabilities.  

i.  As to knee instability, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
provide an opinion as to whether 
either knee's adverse symptomatology 
includes recurrent subluxation or 
lateral instability that is best 
characterized as "slight," 
"moderate," or "severe."

ii.  As to lost knee motion, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies of each knee, with specific 
citation to flexion and extension, 
and discuss the presence or absence 
of any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of flexion 
and/or extension.  If the Veteran 
describes flare-ups of pain, the 
examiner should offer an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  

iii.  As to the low back disorder, 
in addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
the forward flexion of the 
thoracolumbar spine, and discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of flexion and/or 
extension.  If the Veteran describes 
flare-ups of pain, the examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of flexion and/or 
extension during the flare-ups.  

In addition, the examiner should 
comment on the number of weeks of 
incapacitating episodes (i.e., 
episodes in which his adverse 
symptomatology required bed rest 
ordered by a physician) the Veteran 
has experienced do to his service 
connected low back disorder.

Lastly, the examiner should comment 
on any adverse neurological 
symptomatology caused by his service 
connected low back disorder and, if 
present, if that adverse 
symptomatology is best characterized 
as "slight," "moderate," 
"moderately severe," or "severe."

3.  Thereafter, the RO/AMC should 
readjudicate the claims.  Such 
readjudication should take into account 
any lost motion caused by pain, whether 
separate ratings are warranted, in each 
knee, for instability and arthritis 
and/or lost flexion and extension, and 
whether "staged" ratings are 
appropriate.  DeLuca, supra; Esteban, 
supra; VAOPGCPREC 23-97; VAOPGCPREC 9-98; 
VAOPGCPREC 9-2004; Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

